Exhibit 10.1

FOURTH AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

This Fourth Amendment to Plain English Security Agreement (this “Amendment”) is
made and entered into as of December 11, 2013, by and among GEVO, INC., a
Delaware corporation (“Guarantor” or “You”), and TRIPLEPOINT CAPITAL LLC, a
Delaware limited liability company (“Secured Party” or “Us”; together with
Guarantor, the “Parties”).

RECITALS

A. Guarantor and Secured Party entered into that certain Plain English Security
Agreement dated as of September 22, 2010, as amended by that certain First
Amendment to Plain English Security Agreement dated as of October 20, 2011, that
certain Second Amendment to Plain English Security Agreement dated as of
June 29, 2012, and that certain Third Amendment to Plain English Security
Agreement dated as of July 11, 2012 (including all annexes, exhibits and
schedules thereto, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which Guarantor granted a security interest in the Collateral to
secure the payment and performance in full of all the Secured Obligations.
Unless otherwise defined herein, capitalized terms or matters of construction
defined or established in the Security Agreement shall be applied herein as
defined or established therein.

B. Guarantor and Secured Party have agreed to make certain amendments to the
Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Amendments to Security Agreement.

(a) Section 1 of the Security Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order to such Section:

The term “2013 Warrants” has the meaning specified therefor in the Loan
Agreement.

The term “2013 Warrant Agreements” has the meaning specified therefor in the
Loan Agreement.

The term “2013 Warrant Documents” has the meaning specified therefor in the Loan
Agreement.



--------------------------------------------------------------------------------

The term “Convertible Note Documents” has the meaning specified therefor in the
Loan Agreement.

The term “Convertible Note Indebtedness” has the meaning specified therefor in
the Loan Agreement.

The term “Convertible Notes” has the meaning specified therefor in the Loan
Agreement.

The term “Permitted Exchange” has the meaning specified therefor in the Loan
Agreement.

(b) The definition of “Permitted Conversion” in Section 1 of the Security
Agreement is hereby amended and restated in its entirety as follows:

“The term “Permitted Conversion” has the meaning specified therefor in the Loan
Agreement.”

(c) The definition of “Merger Event” contained in Section 1.3 of the Security
Agreement is hereby amended and restated in its entirety as follows:

“1.3 The term “Merger Event” means (i) any reorganization, consolidation or
merger (or similar transaction or series of transactions) by You, with or into
any other Person; (ii) any transaction, including the sale or exchange of
outstanding shares of Your Stock, in which the holders of Your Stock immediately
before consummation of such transaction or series of related transactions do
not, immediately after consummation of such transaction or series of related
transactions, retain Stock representing at least 50% of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent entity of such surviving entity if such surviving entity is wholly owned
by such parent entity), in each case without regard to whether You are the
surviving entity, (iii) the sale, license or other disposition of all or
substantially all of Your assets, or (iv) the occurrence of any “Extraordinary
Transaction” (or similar defined term) under and as defined in any of the 2013
Warrant Documents.

(d) The definition of “Permitted Disposition” contained in Section 1.4 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.4 The term “Permitted Disposition” means (a) sales, abandonment, or other
dispositions of Equipment that is substantially worn, damaged, or obsolete or no
longer used or no longer useful in the ordinary course of business and leases or
subleases of real property no longer used or no longer useful in the conduct of
the business of You and Your Subsidiaries; (b) sales of Inventory to buyers in
the ordinary course of business and/or the entering into of marketing,
distribution, supply, off take, development, or like agreements relating to the
sale of Inventory in the ordinary course of business and containing standard or
customary terms for such agreements (which terms may include, without
limitation, rights of first offer and/or exclusivity arrangements); (c) the use
or transfer of Cash or Cash Equivalents in a



--------------------------------------------------------------------------------

manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; (d)(i) non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights or (ii) non-perpetual exclusive licenses of
patents, trademarks, copyrights, and other intellectual property rights with
respect to geographic area, fields of use and customized products for specific
customers that would not result in a transfer of title of the licensed property
under applicable law, all given in the ordinary course of Your business; (e) the
granting of Permitted Liens; (f) the sale, assignment, transfer, disposition, or
discount, in each case without recourse, of Accounts arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof; (g) any involuntary loss, damage or destruction of property; (h) any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property; (i) the
sale or issuance of Stock of a Parent; (j)(i) the lapse of registered patents,
trademarks, copyrights and other intellectual property of You and Your
Subsidiaries to the extent not economically desirable in the conduct of or
material to their business, or (ii) the abandonment of patents, trademarks,
copyrights, or other intellectual property rights in the ordinary course of
business that are not material to Your business; (k) the making of an
Investment; (l) the making of a Permitted Intercompany Advance; (m) dispositions
of assets in exchange or trade in for similarly valued assets so long as the
assets so received by You or Your Subsidiaries have a fair market value that is
reasonably equivalent to the fair market value of the assets so disposed by You
or Your Subsidiaries; provided that if such assets are material to Your
business, they are exchanged or traded for similar assets that are used for
similar purposes, and provided further, however, that nothing in this clause
(m) shall prevent You or Your Subsidiaries from receiving or paying cash
consideration in connection with the disposition of assets in exchange for
similarly valued assets contemplated by this clause (m); (n) dispositions of
assets in exchange for, or replaced by, an upgrade or a new model of such asset;
provided, however, that nothing in this clause (n) shall require the same brand,
type or kind of asset to be purchased as the asset being exchanged or replaced
in order for this clause (n) to be applicable so long the new asset is used for
a similar purpose; (o) the leasing or subleasing of assets of You or Your
Subsidiaries in the ordinary course of business; (p) the disposition of assets
in connection with the retrofit of any renewable fuel production facility;
(q) dispositions of assets in connection with maintenance and updating of any
renewable fuel production facility for fair market value; (r) leases and
subleases of farmland; (s) sales or dispositions of assets not otherwise
permitted by the foregoing clauses so long as the aggregate fair market value of
all such assets disposed of in any fiscal year (including the proposed
disposition) would not exceed $500,000; (t) any Permitted Conversion and (u) any
Permitted Exchange.”

(e) Clause (g) of the definition of Permitted Liens in Section 1 of the Security
Agreement is hereby amended and restated in its entirety as follows:

“(g) Liens of You disclosed on Schedule VII;”

(f) Clause (b) of the definition of Permitted Indebtedness in Section 1 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“(b) (i) Indebtedness incurred by You under the 2013 Warrants and
(ii) Indebtedness of You disclosed on Schedule P-1 attached hereto;”



--------------------------------------------------------------------------------

(g) Section 2 of the Security Agreement is hereby amended by (i) adding the text
“including all Intellectual Property (including, without limitation, the
Intellectual Property described on Schedule IV)” after the reference to “All
General Intangibles”, (ii) deleting the text “(iii) any and all Intellectual
Property (including, without limitation, the assets described on Schedule IV),
whether owned, licensed or otherwise, and/or any and all non-cash Proceeds of
Intellectual Property,” and replacing it with the text “(iii) any intent-to-use
trademark applications unless and until a statement of use or amendment to
allege use is filed and accepted by the United States Patent and Trademark
Office or any other filing is made or circumstances otherwise change so that the
interests of a Guarantor in such trademarks is no longer on an “intent-to-use”
basis, at which time such trademarks shall automatically and without further
action by the parties be subject to the security interest granted by such
Guarantor to Us hereunder” and (iii) deleting the text “(x) any non-cash
Proceeds of Intellectual Property,”.

(h) Sections 3.2 and 3.3 of the Security Agreement are hereby amended and
restated in their entirety as follows:

“3.2 Deposit Accounts. You will not maintain any Deposit Accounts except
(a) accounts identified in Schedule I, (b) Deposit Accounts holding amounts
deposited in to cash-collateralize letters of credit to the extent the Lien on
such cash collateral is permitted hereunder, (c) other accounts with respect to
which We have a perfected Lien, (d) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for You or Your Subsidiaries and such Deposit
Accounts are solely under the control of the respective company providing the
payroll and employee benefit payment services and provided such amounts do not
exceed two months of payroll and employee benefit payments, and (e) Deposit
Accounts used solely and exclusively for employee benefits, including, without
limitation, to hold flexible spending account withholdings or amounts in respect
of other Section 125 Plans. Notwithstanding the foregoing, You may maintain the
Deposit Accounts listed on Schedule I, in which We may not have a perfected
Lien, so long as (i) You use commercially reasonable efforts to obtain necessary
agreements to perfect Our Lien in said accounts within five (5) Business Days
after the Closing Date and (ii) in any event, within fifteen (15) Business Days
after the Closing Date, such accounts have been closed or You have provided all
necessary agreements to perfect Our Lien in said accounts. Such agreements to
perfect our lien shall be in form and substance satisfactory to Us and shall
cause the depositary bank to comply at all times with instructions from Us to
such depositary bank directing the disposition of funds from time to time
credited to such Deposit Account, without Your further consent. The Parties
acknowledge that upon the occurrence and during the continuance of a Material
Adverse Effect We may give instructions and cause the depositary bank or
securities intermediary to withhold any withdrawal rights, whether or not an
Event of Default has occurred. We agree that We will not give any such
instructions or withhold any withdrawal rights from You, unless (x) a Default
has occurred and is continuing as a result of Your failure to comply with
Section 5.8, (y) a Material



--------------------------------------------------------------------------------

Adverse Effect has occurred and is continuing, or (z) an Event of Default has
occurred and is continuing. We also agree to rescind instructions and any
requests to withhold Your withdrawal rights mentioned in the foregoing sentences
if: (a) the Default, Event of Default or Material Adverse Effect upon which the
instructions or request to withhold Your withdrawal rights was issued has been
waived in accordance with the terms of the Loan Documents, and (b) no additional
Default (solely as a result of Your failure to comply with Section 5.8), Event
of Default or Material Adverse Effect has occurred and is continuing prior to
the date such rescission notice is delivered or is reasonably expected to occur
on or immediately after the date such rescission notice is delivered. The
foregoing provisions of this Section 3.2 to the contrary notwithstanding, if, in
connection with the payment of interest or cash upon conversion otherwise
permitted under this Agreement, You have a contractual obligation to irrevocably
deposit funds for payment with the indenture trustee (as defined in the as
defined in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb)) with respect to the Indebtedness that is the subject of such
payment, then (1) We will not require a perfected lien with respect to such
funds that are deposited with the indenture trustee pursuant to such requirement
and (2) so long as (y) the amount deposited with the indenture trustee pursuant
to such contractual obligation does not exceed the amount required to be so
deposited and (z) such amount is not deposited with the indenture trustee more
than 3 Business Days before it is required to be deposited with the indenture
trustee, such deposit with the indenture trustee shall be permitted pursuant to
this subsection; provided that, other than with respect to regularly scheduled
interest payments, You agree to use commercially reasonable efforts to provide
Us notice prior to such deposit of funds for payment with the indenture trustee
(as defined in the as defined in the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb)).

3.3 Investment Property. If You shall at any time hold or acquire physical
possession of any Collateral consisting of Investment Property having a market
value of $1,000,000 or more, You shall promptly endorse, assign and deliver the
same to Us, accompanied by such instruments of transfer or assignment duly
executed in blank as We may from time to time reasonably specify. If any
Investment Property that is Collateral now or hereafter acquired by You are
uncertificated and are issued to You or Your nominee directly by the issuer
thereof, You shall, or shall cause Borrower to, deliver notice to Us thereof on
the date Borrower is required to deliver its Compliance Certificate per the
terms of the Loan Agreement, and, at Our written request and option, pursuant to
an agreement in form and substance reasonably satisfactory to Us, either (a) use
your commercially reasonable efforts to cause the issuer to agree to comply
during the existence of an Event of Default with instructions from Us as to such
Investment Property without Your further consent or the consent of such nominee,
or (b) upon the occurrence and during the continuance of an Event of Default,
arrange for Us to become the registered owner of such Investment Property. If
any Investment Property that is Collateral, whether certificated or
uncertificated, now or hereafter acquired by You is held by You or Your nominee
through a securities intermediary or commodity intermediary, You shall promptly
notify Us of that fact and, at Our written request and option, pursuant to an
agreement in form and substance reasonably satisfactory to



--------------------------------------------------------------------------------

Us, either (i) cause such securities intermediary or (as the case may be)
commodity intermediary to agree to comply with entitlement orders or other
instructions from Us to such securities intermediary as to such Investment
Property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by Us to such commodity intermediary, in each
case without Your further consent or the consent of such nominee, or (ii) in the
case of financial assets or other Investment Property held through a securities
intermediary, arrange for Us to become the entitlement holder with respect to
such Investment Property, with You being permitted, only with Our consent, to
exercise rights to withdraw or otherwise deal with such Investment Property. The
Parties acknowledge that upon the occurrence and during the continuance of a
Material Adverse Effect We may give instructions and cause the depositary bank
or securities intermediary to withhold any withdrawal rights, whether or not an
Event of Default has occurred. We agree that We will not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold Our consent to
the exercise of any withdrawal or dealing rights by You, unless (1) a Default
has occurred and is continuing as a result of Your failure to comply with
Section 5.8, (2) a Material Adverse Effect has occurred and is continuing, or
(3) an Event of Default has occurred and is continuing. We also agree to rescind
the entitlement orders, instructions or directions mentioned in the previous
sentence if: (a) the Default, Event of Default or Material Adverse Effect upon
which the entitlement orders, instructions or directions was issued has been
waived in accordance with the terms of the Loan Documents, and (b) no additional
Default (solely as a result of Your failure to comply with Section 5.8), Event
of Default or Material Adverse Effect has occurred and is continuing prior to
the date such rescission notice is delivered or is reasonably expected to occur
on or immediately after the date such rescission notice is delivered. The
foregoing provisions of this Section 3.3 to the contrary notwithstanding, if, in
connection with the payment of interest or cash upon conversion otherwise
permitted under this Agreement, You have a contractual obligation to irrevocably
deposit funds for payment with the indenture trustee (as defined in the as
defined in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb)) with respect to the Indebtedness that is the subject of such
payment, then (1) We will not require a perfected lien with respect to such
funds that are deposited with the indenture trustee pursuant to such requirement
and the foregoing required actions shall not apply (2) so long as (y) the amount
deposited with the indenture trustee pursuant to such contractual obligation
does not exceed the amount required to be so deposited and (z) such amount is
not deposited with the indenture trustee more than 3 Business Days before it is
required to be deposited with the indenture trustee, such deposit with the
indenture trustee shall be permitted pursuant to this subsection; provided that,
other than with respect to regularly scheduled interest payments, You agree to
use commercially reasonable efforts to provide Us notice prior to such deposit
of funds for payment with the indenture trustee (as defined in the as defined in
the Trust Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)).”

(i) Section 3.9 of the Security Agreement is hereby amended by deleting the “.”
at the end of such Section and replacing it with the following: “; provided,
however, that with



--------------------------------------------------------------------------------

respect to the Intellectual Property, the foregoing shall only require You to
make filings at the United States Patent and Trademark Office or United States
Copyright Office that are necessary to perfect Our security interest in and to
such Collateral and shall not require perfection steps, or filings, in
jurisdictions outside of the United States.”

(j) Section 5.2 of the Security Agreement is hereby amended by adding the
following new sentence at the end of this section: “Anything contained in this
Agreement to the contrary notwithstanding, with respect to Intellectual Property
that is Collateral, You shall only be required to make filings at the United
States Patent and Trademark Office or United States Copyright Office that are
necessary to perfect Our security interest in and to such Collateral and shall
not be required to take perfection steps, or make filings, in jurisdictions
outside of the United States.”

(k) Section 5.3 of the Security Agreement is hereby amended by adding the
following new sentence at the end of this section: “Anything contained in this
Agreement to the contrary notwithstanding, with respect to Intellectual Property
that is Collateral, You shall only be required to make filings at the United
States Patent and Trademark Office or United States Copyright Office that are
necessary to perfect Our security interest in and to such Collateral and shall
not be required to take perfection steps, or make filings, in jurisdictions
outside of the United States.”

(l) Section 5.7 of the Security Agreement is hereby amended by deleting the text
“or” appearing in front of clause (c) and by adding the following text
immediately after clause (c): “or (d) Liens in favor of Us and other Permitted
Liens.”

(m) Section 5.9 of the Security Agreement is hereby amended by (i) deleting the
following text: “For the avoidance of doubt, this Section 5.9 does not restrict
You from making Permitted Conversions.” and replacing it with the following:
“For the avoidance of doubt, this Section 5.9 does not restrict You from making
Permitted Conversions or Permitted Exchanges.” and (ii) deleting the text “and”
appearing in front of clause (e) and by replacing clause (e) with the following
text:

“(e) You and Your Subsidiaries may make dividends or distributions (directly or
indirectly to You, in the case of a dividend or distribution by Your
Subsidiary), directly or indirectly, for the purpose of (i) paying (y) regularly
scheduled interest when due and owing on the Convertible Note Indebtedness (or
any Refinancing Indebtedness in respect thereof), and/or (z) accrued interest
that is due and payable in connection with any Permitted Exchange, in each case,
together with fees, costs and expenses from time to time due in connection with
the Convertible Note Indebtedness (or any Refinancing Indebtedness or Permitted
Exchange in respect thereof), (ii) making Permitted Conversions, (iii) making
Permitted Exchanges, and (iv) making payments to the indenture trustee in
respect of the Convertible Note Indebtedness (or any Refinancing Indebtedness in
respect thereof) of reasonable and customary compensation for its services as
the indenture trustee and to reimburse it for reasonable fees, costs and
expenses incurred by it and disbursements and advances made by it in such
capacity; (f) You may make Permitted Exchanges; (g) You may purchase the 2013
Warrants from the holder of any 2013 Warrant that



--------------------------------------------------------------------------------

exercises its right to require You to purchase such Warrant pursuant to its
terms; and (h) You may pay Cash in lieu of issuing fractional shares of common
Stock arising out of the conversion of convertible securities (including the
Convertible Notes (or any Refinancing Indebtedness in respect thereof) or
Permitted Conversions) or the exercise of any 2013 Warrant or any other
warrants.”

(n) The following provision shall be added as Section 5.14 of the Security
Agreement:

5.14 Additional Notices. You will provide to Us promptly, and in any event
within three (3) Business Days after the receipt by You, any notice from any
holder of any 2013 Warrant that such holder is exercising its right to require
You or any successor entity to purchase such 2013 Warrant pursuant to its terms.

(o) Guarantor and Secured Party hereby agree that the Schedules to the Security
Agreement are hereby amended, restated and replaced with the updated Schedules
attached as Exhibit A hereto.

2. Representations and Warranties. Guarantor hereby represents and warrants to
Secured Party that each of the representations and warranties contained in
Section 4 of the Security Agreement are true and correct in all material
respects as of the date hereof, except such representations and warranties that
relate expressly to an earlier date, in which case they are true and correct in
all material respects as of such earlier date, in each case, after giving effect
to this Amendment.

3. Conditions to Effectiveness. This Amendment shall be effective upon receipt
by Secured Party of this Amendment duly executed by the parties hereto.

4. Recitals. The recitals to this Amendment shall constitute a part of the
agreement of the parties hereto.

5. Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Amendment may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Amendment, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Amendment.

6. Entire Agreement. This Amendment, together with the Security Agreement and
the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof.

7. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply



--------------------------------------------------------------------------------

(rather than arbitration rules), The Parties desire that their disputes be
resolved by a judge applying such applicable laws. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE
TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD
PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST
US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE AGAINST YOU. IN THE EVENT THAT THE
FOREGOING JURY TRIAL WAIVER IS NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND
ALL QUESTIONS OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF
ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS
WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER
THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE
RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT,
SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT
OF THIS AGREEMENT.

8. Signatures. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Amendment may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

9. Costs and Expenses. Guarantor reaffirms its obligations to pay, in accordance
with the terms of Section 19 of the Security Agreement, all reasonable costs and
expenses of Secured Party in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith.

10. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Security Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Security Agreement as amended hereby and each reference in the other Loan
Documents to the Security Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Security Agreement as amended
hereby.



--------------------------------------------------------------------------------

11. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Security Agreement, the terms and
provisions of this Amendment shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

“Guarantor” GEVO, INC. By:  

/s/ Brett Lund

Name: Brett Lund Title: Chief Licensing Officer & General Counsel “Secured
Party” TRIPLEPOINT CAPITAL LLC By:  

/s/ Sajal Srivastava

Name: Sajal Srivastava Title: Chief Operating Officer

[SIGNATURE PAGE TO FOURTH AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT]